Title: From George Washington to John Jay, 12 May 1793
From: Washington, George
To: Jay, John



Dear Sir
Phila. May 12th 1793.

Being informed by Colo. Hamilton (yesterday) that you propose to commence your Southern tour tomorrow, I take the liberty of enclosing you letters to Gentlemen in the only places where I presume you will make any halt.
I have not added one to Governor Lee of Virginia, because I conceive you are well acquainted with him; nor have I done it to Govr Lee of Maryland, because, unless you make a point of it to pass through Annapolis, it is considerably out of the post (and most direct) Road.
I wish you (but you must expect the weather to grow warm) a pleasant journey, & safe return to your family & friends—being always Dear Sir Your Most Obedient & Affectionate Servt

Go: Washington

